DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44 recites “generate a transmit beam”. It seems out of place in a receiving antenna to generate a transmit beam when it appears it should be a receive beam.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a beam-steering controller” in claim 41, 43, 45, and 47.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1, 24, 41, 43, 45 and 47, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘to generate a respective component of the first guided signal in response to the receive signal, and to couple the respective component to the first transmission line in response to a respective first control signal;’ in the parent application as filed.
With respect to claims 1, 24, 41, 43, 45 and 47, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘generate a respective component of the second guided signal in response to the receive signal, and to couple the respective component to the second transmission line in response to a respective second control signal’ in the parent application as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
With respect to claim 1, Line 15, it is unclear which components “the respective components” are being refer to.
With respect to claim 22, Line 6 and 8, it is unclear which components “the components” are being refer to.
With respect to claim 23, Line 6 and 8, it is unclear which components “the components” are being refer to.
Claim 21 recites the limitation "the second waveguide" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the one or more" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected based on their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49-51, 55, and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoole et al (US 20160268681). Hoole teaches (claim 49 and 58) a method, comprising: receiving energy with at least one first antenna element disposed adjacent to a first transmission line (para 10, “a wireless receiver device comprises: a three-element antenna array comprising a first antenna element, a second antenna element, and a third antenna element, where each is a wire ; receiving energy with at least one second antenna element disposed adjacent to a second transmission line (para 10, a wireless receiver device comprises: a three-element antenna array comprising a first antenna element, a second antenna element, and a third antenna element, where each is a wire dipole antenna; and a beamformer controller coupled to the three-element antenna array and comprising a separate receive signal path for each of the first antenna element, the second antenna element, and the third antenna element,); generating a first signal in the first transmission line in response to the energy received with the at least one first antenna element (para 10, “a wireless receiver device comprises: a three-element antenna array comprising a first antenna element, a second antenna element, and a third antenna element, where each is a wire dipole antenna; and a beamformer controller coupled to the three-element antenna array and comprising a separate receive signal path for each of the first antenna element, the second antenna element, and the third antenna element,”); generating a second signal in the second transmission line in response to the energy received with the at least one second antenna element (para 10 “a wireless receiver device comprises: a three-element antenna array comprising a first antenna element, a second antenna element, and a third antenna element, where each is a wire dipole antenna; and a beamformer controller coupled to the three-element antenna array and comprising a separate receive signal path for each of the first antenna element, the second antenna element, and the third antenna ; causing the first signal to have a parameter of a first value as the first signal propagates along the first transmission line (para 7, “These two antennas may have their received (or transmitted) electrical signals weighted by corresponding weighting factors, including identical weighting factors. A third antenna (e.g., A2), is un-weighted and used for adding signal strength to A1 and A3”); and causing the second signal to have the parameter of a second value different from the first value and as the second signal propagates along the second transmission line (para 7, “These two antennas may have their received (or transmitted) electrical signals weighted by corresponding weighting factors, including identical weighting factors. A third antenna (e.g., A2), is un-weighted and used for adding signal strength to A1 and A3”), (claim 50) generating a common output signal from the first and second signals (para 21, “A beam-forming controller 104 is used to receive signal strength information from the antenna array 102 and estimate the two phase shifts to be imposed on the received signal before combining the two complex vectors with an unoperated third part”), (claim 51) the parameter includes phase; and wherein causing the first signal to have the parameter of the first value and causing the second signal to have the parameter of the second value includes shifting a phase of the second signal relative to a phase of the first signal (para 21, “A beam-forming controller 104 is used to receive signal strength information from the antenna array 102 and estimate the two phase shifts to be imposed on the received signal before combining the two complex vectors with an unoperated third part (E.sub.2) of the signal”), (claim 55) selectively coupling energy to the first and second transmission lines from the one or more of the first antenna elements and second antenna elements, respectively, to form and scan a beam (para 21, “A , (claim 58) a tangible, non-transitory computer-readable medium storing instructions that, when executed by computing circuitry, cause the computing circuitry, or circuitry or an apparatus coupled to the computing circuitry (para 9, “using a signal processor to make the mobile station antenna assembly simultaneously increase reception of the desired signal”), 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoole as applied to claim 49 above, and further in view of Dugger et al (US 20070244698). Dugger teaches (claim 52) the parameter includes momentum; and wherein causing the first signal to have the parameter of the first value and causing the second signal to have the parameter of the second value includes causing the second signal to have a different momentum than the first signal (para 30, “It is caused by a transfer of momentum from the wave to the medium, arising either from absorption or reflection of the wave. This momentum transfer results in the application of a force in the direction of wave propagation”). It would have been obvious to modify Hoole to include the parameter includes momentum; and wherein causing the first signal to have the .
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoole as applied to claim 49 above, and further in view of Yang et al (US 20170013354). Yang teaches  (claim 53) the parameter includes magnitude; and wherein causing the first signal to have the parameter of the first value and causing the second signal to have the parameter of the second value includes causing the second signal to have a different magnitude than the first signal (para 213, “multiple microphones of an electronic device may receive a sound in a specific direction at the same or different magnitudes, and a microphone array received-sound ratio difference of each microphone may be determined in advance depending on the predetermined state of the electronic device”). IT would have been obvious to modify Hoole to include causing the first signal to have the parameter of the first value and causing the second signal to have the parameter of the second value includes causing the second signal to have a different magnitude than the first signal because it is merely a substitution of a well-known manner to steer a beam former with no new or unexpected results.
Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoole as applied to claim 49 above, and further in view of Smith et al (US 7792547). Smith teaches (claim 54) the parameter includes direction of signal propagation; and  wherein causing the first signal to have the parameter of the first value and causing the second signal to have the parameter of the second value includes causing the second signal to propagate in a direction that is different from a direction of propagation of the first signal (col 11, lines 40-62, “Circulators are a device which allows the downlink and uplink signals to be discriminated (based on the signal direction of propagation), such ). It would have been obvious to modify Hoole to include the parameter includes direction of signal propagation; and  wherein causing the first signal to have the parameter of the first value and causing the second signal to have the parameter of the second value includes causing the second signal to propagate in a direction that is different from a direction of propagation of the first signal because it is merely a substitution of a well-known manner to steer a beam former with no new or unexpected results.
Claim 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoole as applied to claim 55 above, and further in view of Nakanishi et al (US 20140118186). Nakanishi teaches (claim 56) determining information regarding an object in response to energy received from a direction of the beam (para 81, “The radar apparatus 1 emits a transmission wave on a frequency-modulated transmitting signal, and receives a reflection wave coming from the target at which the transmission wave is reflected, as a receiving signal, thereby deriving the target information from the receiving signal.”) and (claim 57) controlling at least one of motion and direction of a vehicle in response to the determined information regarding the object (para 81, “Based on the target information derived by the radar apparatus 1, the vehicle control device 2 outputs a control signal for operating the brake 50 and adjusting opening of the throttle 51 to each unit”). It would have been obvious to modify Hoole to include determining information regarding an object in response to energy received from a direction of the beam because it the expected operation of a receiver beam former. It would have been obvious to modify Hoole to include controlling at least one of motion and direction of a vehicle in response to the determined information regarding the object because it would be one of multiple implementations of a radar beamforming radar with no new or unexpected results.
Allowable Subject Matter
Claims 1-48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Hoole et al do not teach nor make obvious (Claim 1, 24, 41, 43, 45 and 47) second antenna elements each disposed adjacent to the second transmission line and each configured to receive the receive signal, to generate a respective component of the second guided signal in response to the receive signal, and to couple the respective component to the second transmission line in response to a respective second control signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648